Greaney, J.
(dissenting in part, with whom Abrams, J., joins). I see no need in this case to assess the logic or the practicality of the department’s argument. Harold Canter, knowing that his death was imminent, and that his wife, who resided with him in the nursing home and who was certain to receive the substantial asset in the trust, made a purposeful transfer of the asset with the intent to sequester it from the department in connection with his wife’s nursing home expenses. The transfer, therefore, expressly sought to have those expenses assumed by the public through the Medicaid program. Under the department’s regulation that considers assets of spouses who live together “mutually available,” there has been a transfer of an asset or an interest in an asset (differentiation between these terms is not of any real significance in this case) in violation of Medicaid requirements. The department acted properly in rejecting Helen Canter’s application for Medicaid benefits. As a result, I would not impose the case again on the overburdened department and Superior Court, but would simply affirm the judgment in favor of the department.